Concurring and Dissenting Opinion by
Mr. Justice Eagen and Mr. Justice Pomeroy :
We are of the view that the balata was in the “care, custody and control” of Huntingdon at the time of the fire and hence coverage was excluded under the terms of the policy. However, we do agree with the majority that the defendant insurance company owed a duty under the policy to defend Huntingdon in the action in*641stituted by Herman Weber & Co., Inc., and having failed to fulfill this duty is liable for the costs reasonably expended by Huntingdon in defense of that action. We would modify the judgment entered in the court below accordingly.